Citation Nr: 0821631	
Decision Date: 07/01/08    Archive Date: 07/14/08

DOCKET NO.  05-08 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for a right ankle 
disability as secondary to a service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1976 to 
December 1980 and from June 1982 to July 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating determination 
of a Regional Office (RO) of the Department of Veterans 
Affairs (VA) in Detroit, Michigan.  The veteran testified 
before a Decision Review Officer (DRO) in May 2004; a 
transcript of that hearing is associated with the claims 
folder.

The issue before the Board today was remanded in February 
2008 to schedule the veteran for a Board videoconference 
hearing that had been previously postponed.  The 
videoconference hearing was rescheduled and the veteran was 
notified of the new date and time.  See Letter to Veteran 
dated May 14, 2008.  However, the veteran failed to attend 
his videoconference hearing scheduled for June 2008.  Under 
these circumstances, his request for a Board hearing is 
considered withdrawn.  38 C.F.R. § 20.704(d) (2007).

In its February 2008 remand, the Board noted that the veteran 
had filed a claim of entitlement to service connection for a 
left knee disability as secondary to his service-connected 
right knee disability in his March 2005 VA Form 9.  It was 
referred to the RO for consideration.  There is no indication 
in the claims file that any action was taken; thus, this 
issue is again REFERRED to the RO for consideration.


FINDING OF FACT

The competent evidence fails to demonstrate that the veteran 
has a chronic right ankle disability, including talonavicular 
arthritis and chronic lateral collateral ligament 
instability, that manifested during service or within one 
year of service separation, or that was caused or aggravated 
by the veteran's service-connected right knee disability.


CONCLUSION OF LAW

A right ankle disability was not incurred in or aggravated by 
the veteran's active duty service, nor is it proximately due 
to or the result of the veteran's service-connected right 
knee disability, and service connection for arthritis may not 
be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 
3.310 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must (1) notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, (2) which information and evidence VA will obtain, 
(3) and which information and evidence the claimant is 
expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 
C.F.R. § 3.159 (2007).  

As an initial matter, the Board notes that in Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the 
United States Court of Appeals for Veterans Claims (Court) 
held that VA must request that the claimant provide any 
evidence in his possession that pertains to the claim based 
upon 38 C.F.R. § 3.159(b).  The requirement of requesting 
that the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23,353 (final 
rule revising 38 C.F.R. § 3.159(b) to rescind fourth element 
notice as required under Pelegrini II, effective May 30, 
2008).  Thus, any error related to this element is harmless.  
However, although this notice is no longer required, the 
Board observes that the veteran was aware that it was 
ultimately his responsibility to give VA any evidence 
pertaining to the claim decided herein.  A January 2006 
letter expressly told him to provide any relevant evidence in 
his possession.  See Pelegrini II, 18 Vet App. at 120.  

After careful review of the claims folder, the Board finds 
that letters dated in July 2003, January 2006, and March 2006 
fully satisfied the duty to notify provisions.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In this regard, the July 2003 and 
January 2006 letters advised the veteran what information and 
evidence was needed to substantiate the claim decided herein.  
These letters also requested that he provide enough 
information for the RO to request records from any sources of 
information and evidence identified by the veteran, as well 
as what information and evidence would be obtained by VA, 
namely, records like medical records, employment records, and 
records from other Federal agencies.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in Dingess v. Nicholson, 19 Vet. App. 
473, 484 (2006), which held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  The March 2006 letter provided this notice to the 
veteran.  

The Board observes that the July 2003 letter was sent to the 
veteran prior to the February 2004 rating decision.  The VCAA 
notice with respect to the elements addressed in this letter 
was therefore timely.  See Pelegrini II, supra.  The VCAA 
notice in accordance with Dingess and first element notice 
regarding direct service connection, however, was sent after 
the initial adjudication of the veteran's claim.  
Nevertheless, the Board finds this error nonprejudicial to 
the veteran.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  In this regard, the notice provided in the January 
2006 and March 2006 letters fully complied with the 
requirements of 38 U.S.C. § 5103(a), 38 C.F.R. § 3.159(b), 
and Dingess, supra, and after the notice was provided the 
case was readjudicated and a September 2006 supplemental 
statement of the case was provided to the veteran.  See 
Pelegrini II, supra; Mayfield v. Nicholson, 20 Vet. App. 537 
(2006) (a (supplemental) statement of the case that complies 
with all applicable due process and notification requirements 
constitutes a readjudication decision).

The Board finds that VA has also fulfilled its duty to assist 
the veteran in making reasonable efforts to identify and 
obtain relevant records in support of the veteran's claims 
and providing a VA examination when necessary.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2007).  In this regard, 
the veteran's service treatment records are associated with 
the claims folder, as well as all relevant VA treatment 
records.  The veteran indicated at a May 2004 DRO hearing 
that he had received private medical treatment for his 
claimed conditions.  See DRO Hearing Transcript, p. 8.  The 
presiding DRO indicated that the veteran would be sent 
release forms to complete so that VA could obtain these 
private medical records; a November 2004 letter with private 
release forms attached was sent as indicated.  To date, no 
response has been received.  The Board observes that the duty 
to assist is not one-way, and, in light of the non-response 
from the veteran, concludes that VA has discharged its duty 
to obtain all relevant private outstanding medical evidence.  
See Wood v. Derwinski, 1 Vet. App. 190 (1991); 38 C.F.R. 
§ 3.159.  

The veteran was provided multiple VA examinations during this 
appeal that relate to the claim decided herein.  Despite any 
assertions by the veteran's accredited representative, the 
Board has reviewed the examination reports and finds no 
indication that the examinations were inadequate.  The Board 
acknowledges that there was some assertion about a possible 
bias by the examiner who conducted the January and December 
2004 examinations.  However, the February 2006 VA examination 
was conducted by a different medical professional; following 
an interview with the veteran, a physical examination, and a 
review of the claims file, the examiner provided a diagnosis.  
Although she was unable to provide an etiological opinion 
without resorting to mere speculation, there is no indication 
that further examination would resolve this uncertainty.  As 
there is no evidence that the veteran or his accredited 
representative have the medical expertise to adjudge the 
adequacy of an examination, a new VA examination would appear 
to be unnecessary and would only cause further delay in the 
veteran's appeal with no obvious benefit to him.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991); see also Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  

Under the circumstances of this case, "the record has been 
fully developed," and "it is difficult to discern what 
additional guidance VA could have provided to the veteran 
regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).  Therefore, the Board is satisfied that VA 
has complied with the duty to assist requirements of the VCAA 
and the implementing regulations and the record is ready for 
appellate review.

Analysis

The veteran asserts that he is entitled to service connection 
for a right ankle disability as secondary to his service-
connected right knee disability.  He indicated on his June 
2003 claim that as his right knee disability has worsened he 
has begun experiencing right ankle problems.  

The Board notes that there was a recent amendment to the 
regulatory provisions governing secondary service connection.  
38 C.F.R. § 3.310 (2007).  See 71 Fed. Reg. 52744-47 (Sept. 
7, 2006).  Prior to this amendment, secondary service 
connection was warranted for a disability when the evidence 
demonstrates that the disability for which the claim is made 
is proximately due to or the result of a service-connected 
disease or injury or that a service-connected disease or 
injury has chronically worsened the disability for which 
service connection is sought.  38 C.F.R. § 3.310(a) (2006); 
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  

Although VA has indicated that the purpose of the September 
2006 regulatory amendment was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection may be made.  This had not 
been VA's practice, which suggests that the recent change 
amounts to a substantive change.  The Board observes that the 
veteran was not notified of the change in the regulatory 
scheme.  However, such error is deemed nonprejudicial in the 
present case because the Board will apply the version most 
favorable to the veteran, which in the present case is the 
old version of 38 C.F.R. § 3.310 (and he was notified of this 
version).  38 U.S.C.A. § 5110(g) (West 2002); 38 C.F.R. § 
3.114 (2007); VAOPGCPREC 3-2000.  See also Kuzma v. Principi, 
341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.

A review of the veteran's VA medical records for the period 
from September 2001 through September 2006 reveals no 
complaints for any right ankle pain.  The only notation 
regarding the veteran's right ankle is a September 2006 
record that indicates full range of motion of the right 
ankle.  The veteran was seen for a spider bite on his right 
foot; the impression was cellulitis, possibly from an insect 
bite.  

The veteran was evaluated in January 2004, December 2004, and 
February 2006; no right ankle disability was diagnosed in 
January and December 2004.  See Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999) (holding that pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted), appeal dismissed, 259 
F.3d 1356 (Fed. Cir. 2001).  On the other hand, the February 
2006 VA examination report reflects an X-ray report of the 
right ankle indicating minimal talonavicular arthritis; the 
veteran was also diagnosed by the VA examiner as having 
chronic lateral collateral ligament instability.  In 
considering whether either right ankle disability was related 
to the veteran's service-connected right knee disability, the 
examiner opined that it would be mere speculation to say that 
the veteran's right knee disability caused or aggravated his 
right ankle.  She noted that there was no clear nexus based 
on the veteran's reported history or on review of the claims 
file.  

While an accurate determination of etiology is not a 
condition precedent to granting service connection, nor is 
definite etiology or obvious etiology, there must at least be 
a sufficiently definitive opinion on etiology to rise above 
the level of pure equivocality.  See Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996); Winsett v. West, 11 Vet. App. 420, 424 
(1998).  Thus, in the absence of any additional medical 
evidence indicating a positive relationship between the 
veteran's right ankle and right knee disabilities, service 
connection on a secondary basis is not warranted by the 
current evidence of record.  The Board acknowledges the 
veteran's own statements that his right ankle disability is 
the result of his right knee disability; however, as a 
layperson he is not competent to provide such evidence.  See 
Espiritu, supra.

The Board notes that despite no assertion by the veteran, it 
considered whether the veteran's right ankle disability might 
be directly related to his military service.  A preponderance 
of the evidence is against such a finding, however, as there 
is no evidence of any diagnosis, complaints, or treatment for 
right ankle problems during service or for many years after 
service.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), 
aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. 
Cir. 2000); see also Forshey v. Principi, 284 F.3d 1335, 1358 
(Fed. Cir. 2002) (en banc) (the Board may, and will, consider 
in its assessment of a service connection the passage of a 
lengthy period of time wherein the veteran has not complained 
of the maladies at issue).  Moreover, there is no competent 
medical evidence indicating that any right ankle disability 
was incurred in or aggravated by service.

In sum, the competent medical evidence fails to demonstrate 
that the veteran's current right ankle disability is related 
to either his military service or his service-connected right 
knee disability, to include the issue of aggravation by his 
right knee.  As a preponderance of the evidence is against 
this claim, the benefit of the doubt rule does not apply and 
the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a right ankle 
disability as secondary to a service-connected right knee 
disability is denied.

____________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


